Exhibit 10.3

Houghton Mifflin Harcourt Publishing Company ELT Severance Plan

Effective Date: November 3, 2015

This HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY ELT SEVERANCE PLAN (the
“Plan”) has been established by HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY
(the “Company”) to provide severance benefits for its “Eligible Employees,” as
that term is defined below, and for the Eligible Employees of certain of its
Affiliates that have adopted the Plan with the consent of the Administrator. The
Plan, as a “severance pay arrangement” within the meaning of Section 3(2)(B)(i)
of Employee Retirement Income Security Act of 1974, as amended (“ERISA”), is
intended to be excepted from the definitions of “employee pension benefit plan”
and “pension plan” set forth under Section 3(2) of ERISA, and is intended to
meet the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations §2510.3-2(b).

PLAN ADMINISTRATION

The Plan is administered by the Compensation Committee (the “Administrator”).
Day-to-day operations are delegated to the Chief People Officer. The
Administrator has the discretionary and final authority to make factual
determinations, to construe and administer the Plan, to interpret any
ambiguities, and to resolve any and all issues including, without limitation,
eligibility to participate and the right to any Severance Benefits.

ELIGIBILITY

An Eligible Employee, as defined below, will be entitled to the Severance
Benefits described in the Plan provided he/she (i) executes and returns a valid
Severance Agreement, as discussed below, that is not revoked, (ii) returns all
Company Property, (iii) reimburses his or her Employer for any personal charges
or cash advances, (iv) pays any and all personal expenses charged to his or her
Company-issued credit card and (v) pays any amounts otherwise owed to the
Company, including, without limitation, any tuition assistance and relocation
repayments (collectively, the “Conditions”).

COORDINATION WITH OTHER SEVERANCE ARRANGEMENTS

Subject to the following sentence of this paragraph and except as otherwise
provided herein, the Plan supersedes any severance or similar type benefits
under the provisions of any other severance plan, program, arrangement, policy
or practice of, or any employment, consulting or similar agreement with, an
Employer covering an Eligible Employee, including the Houghton Mifflin Harcourt
Severance Plan. If an Eligible Employee is entitled to any severance or similar
type benefits under the provisions of the HMH Holdings (Delaware), Inc. Change
in Control Severance Plan (the “CIC Severance Plan”), such Eligible Employee
will not be entitled to any Severance Benefits under the Plan.

SEVERANCE BENEFITS

The following Severance Benefits are available under the Plan.

 

  (a) Severance Pay.

Tier I Employees: Subject to the Conditions and as otherwise set forth herein,
an Eligible Employee who is a Tier I Employee will be entitled to cash severance
pay in an amount equal to 150% of his or her Base Salary.

Tier II Employees: Subject to the Conditions and as otherwise set forth herein,
an Eligible Employee who is a Tier II Employee will be entitled to cash
severance pay in an amount equal to 100% of his or her Base Salary.

 

- 1 -



--------------------------------------------------------------------------------

Severance Pay will be paid in installments, less withholdings as required by
law, based on the current pay schedule (or period) of the Eligible Employee at
the time of termination, beginning generally within twenty-one days following
the latest of (A) the date of termination, (B) the last day of the first pay
period immediately following the pay period in which the Eligible Employee
returns a fully and properly executed Severance Agreement or (C) if the Eligible
Employee has a right to revoke his or her execution of the Severance Agreement,
the latest date as of which he or she may no longer do so. In no event will
Severance Pay be paid later than the last day of the second taxable year
following the date the Eligible Employee terminates.

The Employer may deduct (after all applicable withholdings have been deducted)
from Severance Pay any indebtedness, obligation or liability owed by an Eligible
Employee to an Employer as of his or her termination date, as permitted under
applicable law.

 

  (b) Pro Rata Bonus. An Eligible Employee will be entitled to receive a Pro
Rata Bonus, payable when bonuses would otherwise have generally been scheduled
to be paid absent termination of employment.

 

  (c) Outplacement Benefits. An Eligible Employee will be entitled to receive
outplacement assistance services from a vendor selected by the Company. Use of
Outplacement Benefits must begin within two months of termination, will be paid
directly by the Employer, and will continue for twelve (12) months immediately
following termination.

COORDINATION WITH EQUITY-BASED COMPENATION AWARDS

Each outstanding equity-based award held by an Eligible Employee who is
terminated shall be treated in accordance with its terms.

COORDINATION WITH SHORT-TERM DISABILITY OR OTHER APPROVED LEAVES OF ABSENCES

If an Eligible Employee is on an approved leave of absence at the time of
termination, the timing and amount of Severance Pay will depend on whether the
Eligible Employee is receiving other forms of income protection. If the Eligible
Employee is receiving short-term disability payments (or “STD”), then Severance
Pay will be reduced by the amount of STD paid from the date of termination.
Severance Pay will not be reduced, however, if the employee is on an unpaid
leave (such as an FMLA leave) at the time of termination.

SEVERANCE AGREEMENT

As a condition of receiving Severance Benefits under the Plan, an Eligible
Employee will be required to execute a Severance Agreement in a form acceptable
to the Employer. A Severance Agreement will contain a release of claims, which
must become effective not later than 60 days following the date of termination
and certain other provisions as the Company may deem appropriate, including, but
not limited to, post-employment obligations or restrictions on the Eligible
Employee. The release will, to the extent permitted by law, waive and release
any and all claims and actions an Eligible Employee might otherwise have against
his or her Employer and its Affiliates, as well as any other related parties and
entities the Company decides to include in the release. No Severance Benefits
will be paid under the Plan if an Eligible Employee fails to timely execute (or
revokes) a Severance Agreement. The first installment of the Severance Pay will
include any previous installments that had not been paid because an effective
release had not yet been provided.

 

- 2 -



--------------------------------------------------------------------------------

RESTRICTED COVENANT OBLIGATIONS UNAFFECTED

Each Eligible Employee shall remain subject to any existing non-competition,
non-solicitation, non-disparagement, confidentiality or other restrictive
covenant obligations applicable to such Eligible Employee in accordance with
their terms, which shall remain unaffected by the Plan.

DEFINITIONS OF KEY TERMS

Under the Plan, certain terms have special meanings and have already been
defined. Other key terms are defined as follows:

“Affiliate” means a corporation or other entity controlled by, or under common
control with, the Company, as determined by the Administrator.

“Base Salary” means an Eligible Employee’s annual base salary as in effect
immediately prior to such Eligible Employee’s date of termination.

“Cause” means any of the following, as determined by the Employer in its sole
discretion: (i) engaging in or threatening to engage in conduct detrimental to
the best interests of the Company or an Affiliate; (ii) theft, embezzlement,
fraud, dishonesty or misappropriation of Company Property, or misappropriation
of a corporate opportunity of the Company or an Affiliate; (iii) use or being
under the influence of illegal drugs or alcohol at work, while working or in any
manner that interferes with the performance of his or her job duties;
(iv) conviction of, a guilty plea to or nolo contendere or equivalent plea to a
felony, or if it results in incarceration, a misdemeanor, and/or his or her
conviction of, guilty plea to or nolo contendere or equivalent plea to violation
of any federal or state securities laws; (v) misconduct or negligence in
connection with the performance of his or her duties; (vi) failure to follow the
lawful direction of the person or persons to which he or she reports; or
(vii) material breach of the Houghton Mifflin Harcourt Code of Conduct or
Employee Guide, as amended and in effect from time to time, or any successor or
similar code(s), standard(s) or policies of ethics or conduct in effect during
employment.

“Company Property” means all business or financial information in any form or
media, and any copies thereof (including, but not limited to, reports, customer
lists, customer contracts, proprietary information, business plans, notes, maps,
files, memoranda, manuals or records) and all equipment (including, but not
limited to, automobiles, credit cards, cardkey passes, door and file keys,
software, computers, electronic files, printers, tablets, smartphones or other
hand-held devices) of, or leased to, the Company or any Affiliate.

“Eligible Employee” means a Tier I Employee or Tier II Employee whose employment
is involuntarily terminated by an Employer for any reason other than for Cause.
The term Eligible Employee shall not, however, include any person whose current
position is moved to a new work location within fifty miles of his or her
current work location. A person shall not be considered to have been
“involuntarily terminated” where: (A) employment is terminated at the end of a
leave of absence because of a failure to return to work; (B) employment is
terminated at the end of a leave of absence because such person’s position was
filled during the leave and the Employer does not offer such person another
position; (C) the individual resigns, including as a result of an election to
take early, normal or deferred retirement; (D) employment is terminated after
the individual gives oral or written notice of an intention to resign; or
(E) employment is terminated in connection with the sale of equity interests in,
or the sale or lease of all or part of the assets of a business of, the Employer
where (I) the person is offered employment in a comparable position with
comparable compensation with the purchaser or lessee, as the case may be, or
(II) the person voluntarily elected not to participate in the selection process
for the employment described in (I) above.

“Employer” means the Company or any Affiliate of the Company that adopts the
Plan with the consent of the Company.

 

- 3 -



--------------------------------------------------------------------------------

“Pro Rata Bonus” means the product of (i) the annual cash bonus that the
Eligible Employee would have earned for the fiscal year in which the date of
termination occurs, based on actual Company or individual performance, and
(ii) a fraction, the numerator of which is the number of full and partial months
completed from the first day of the fiscal year in which the date of termination
occurs through the date of termination, and the denominator of which is twelve
(12).

“Tier I Employee” means an employee of the Company or any Affiliate that is a
member of the Company’s Executive Leadership Team and is designated by the
Compensation Committee as a Tier I Employee for purposes of the Plan.

“Tier II Employee” means an employee of the Company or any Affiliate that is a
member of the Company’s Executive Leadership Team and is designated by the
Compensation Committee as a Tier II Employee for purposes of the Plan.

CLAIMS PROCEDURES

Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Plan or inquiries about present or future rights under the Plan must
be submitted to the Administrator in writing, as follows:

Houghton Mifflin Harcourt Company

222 Berkeley Street

Boston, MA 02116

Attn: ELT Severance Plan Administrator

Denial of Claims.

In the event that any application for benefits is denied in whole or in part,
the Administrator must notify the applicant, in writing, of the denial of the
application, and of the applicant’s right to review the denial. The written
notice of denial will be set forth in a manner designed to be understood by the
employee, and will include specific reasons for the denial, specific references
to the Plan provision upon which the denial is based, a description of any
information or material that the Administrator needs to complete the review and
an explanation of the Plan’s review procedure.

This written notice will be given to the employee within ninety (90) days after
the Administrator receives the application, unless special circumstances require
an extension of time, in which case, the Administrator has up to an additional
ninety (90) days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial ninety (90)-day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Administrator is to render his or
her decision on the application. If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied. The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.

Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may appeal the denial by submitting a request for a review to the
Administrator within 60 days after the application is denied (or deemed denied).
The Administrator will give the applicant (or his or her representative) an
opportunity to review pertinent documents in preparing a request for a review
and submit written comments, documents, records and other information relating
to the claim. A request for a review shall be in writing and shall be addressed
to:

 

- 4 -



--------------------------------------------------------------------------------

Houghton Mifflin Harcourt Company

222 Berkeley Street

Boston, MA 02116

Attn: ELT Severance Plan Administrator

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Administrator may require the applicant to submit additional
facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.

Decision on Review. The Administrator will act on each request for review within
sixty (60) days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional sixty (60) days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial sixty (60)-day period. The Administrator will give prompt, written
notice of his or her decision to the applicant. In the event that the
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will outline, in a manner calculated to be understood by the
applicant, the specific Plan provisions upon which the decision is based. If
written notice of the Administrator’s decision is not given to the applicant
within the time prescribed herein the application will be deemed denied on
review.

Rules and Procedures. The Administrator may establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out his or her responsibilities in reviewing benefit claims. The
Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant’s own expense.

Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described above, (b) has been notified by the
Administrator that the application is denied (or the application is deemed
denied due to the Administrator’s failure to act on it within the established
time period), (c) has filed a written request for a review of the application in
accordance with the appeal procedure described above and (d) has been notified
in writing that the Administrator has denied the appeal (or the appeal is deemed
to be denied due to the Administrator’s failure to take any action on the claim
within the time prescribed above).

GENERAL PROVISIONS

Governing Law. The Plan shall be construed and enforced according to the laws of
the State of Delaware to the extent not preempted by federal law, which shall
otherwise control.

Effect on Other Benefits. Except as otherwise provided herein, Severance
Benefits provided under the Plan shall be in addition to any compensation or
benefits that may be due an Eligible Employee from the Company or an Affiliate
(including, without limitation, any equity awards, which are governed by the
terms of the applicable equity incentive plan and any individual award
agreement).

No Right to Employment. The Plan (i) does not establish any right to continued
employment of any person, nor any right to benefits under the Plan except
according to its terms and (ii) is not to be construed as interfering with
either an Employer’s right to terminate the employment of any person at any time
or the fact that each person is employed “at-will,” meaning employment is not
for a specific period of time, and both the Employer and any person may
terminate the employment relationship at any time, with or without notice, for
any or no reason.

Plan Amendment or Termination. The Plan may be amended by the Compensation
Committee or the Board of Directors of the Company or terminated by the Board of
Directors of the Company at any time.

 

- 5 -



--------------------------------------------------------------------------------

Tax Matters. All benefits hereunder shall be reduced by applicable tax
withholding and shall be subject to applicable tax reporting, as determined by
the Administrator. It is the intention of the parties that no payment or
entitlement pursuant to the Plan will give rise to any adverse tax consequences
pursuant to Internal Revenue Code Section 409A. For purposes of Section 409A of
the Code and the regulations and guidance promulgated thereunder (“Section
409A”), each of the payments that may be made under the Plan are designated as
separate payments. It is intended that the provisions of the Plan comply with
Section 409A, and all provisions of the Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A. Notwithstanding the foregoing, an Eligible Employee shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for his or her account in connection with the Plan
(including any taxes and penalties under Section 409A), and neither the Company
nor any Affiliate shall have any obligation to indemnify or otherwise hold the
Eligible Employee (or any beneficiary) harmless from any or all of such taxes or
penalties. Notwithstanding anything in the Plan to the contrary, in the event
that an Eligible Employee is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, no payments that are “deferred
compensation” subject to Section 409A that are made by reason of his or her
“separation from service” within the meaning of Section 409A shall be made to
the Eligible Employee prior to the date that is six months after the date of his
or her “separation from service” or, if earlier, his or her date of death.
Immediately following any applicable six-month delay, all such delayed payments
will be paid in a single lump sum. In addition, for purposes of the Plan, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of employment”
(and substantially similar phrases) shall be interpreted and applied in a manner
that is consistent with the requirements of Section 409A. Except as permitted
under Section 409A, any deferred compensation that is subject to Section 409A
and is payable to or for an Eligible Employee’s benefit under any
Company-sponsored plan, program, agreement or arrangement may not be reduced by,
or offset against, any amount owing by such Eligible Employee to the Company or
any Affiliate.

Source of Contributions. Benefits are provided by the Employers. All amounts are
paid out of the general assets of the Employers and no special trust or fund has
been set up to provide benefits under the Plan.

Type of Plan Administration; Plan Year. The Plan is administered by the
Administrator. The Administrator can be contacted by mail c/o Chief People
Officer, Houghton Mifflin Harcourt Publishing Company, 222 Berkeley Street,
Boston, Massachusetts 02116. The Plan operates and keeps its records on a
calendar year basis.

Identification of Plan Sponsor. The Company is the Plan sponsor. The Company’s
Taxpayer Identification Number is 04-1456030. The Company is also the agent for
service of legal process.

If you have any questions about the Plan, you should contact your local Human
Resources Representative.

Policy Owner - Human Resources

 

- 6 -